Citation Nr: 1433988	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  12-04 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

1.  Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance for substitution and accrued benefits purposes.

2.  Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel
INTRODUCTION

The Veteran had recognized guerilla service from October 1943 to August 1945.  The Veteran died on October [redacted], 2010.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In November 2010, without knowledge of the Veteran's death in the prior month, the Board remanded the Veteran's SMC claim for further development, pursuant to a June 2010 Memorandum Decision issued by the U.S. Court of Appeals for Veterans Claims (Court).  The Board notes that, under 38 U.S.C.A. § 5121(a), periodic monetary benefits (other than insurance and servicemen's indemnity) under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of such individual be paid to the Veteran's spouse. 

If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  38 U.S.C.A. § 5121A(a)(1).

Following the submission of a claim for cause of the Veteran's death and request for substitution in January 2011, the appellant has been substituted as the claimant for the purposes of processing the SMC claim which is currently on appeal. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

First, under 38 U.S.C.A. § 1114(l) , SMC (as opposed to special monthly pension, which would be based on all disabilities rather than only those which are service connected) is payable if, as the result of service-connected disabilities, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot, has blindness in both eyes with visual acuity of 5/200 or less, is permanently bedridden, or is so helpless as to be in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) ; 38 C.F.R. § 3.350(b) .  Here, during the pendency of the Veteran's original SMC claim, he suffered from the loss of use of one hand.  The Veteran was not, however, service-connected for the anatomical loss or loss of use of both feet, or one hand and one foot, or of blindness (or visual acuity of 5/200). 

The need for aid and attendance equates to being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3 .350(b).  As it pertains to the present case, criteria for establishing such need include whether the Veteran was permanently bedridden or so helpless as to have required regular aid and attendance, during the pendency of his original appeal, as determined under criteria enumerated under 38 C.F.R. § 3.352(a).  Pursuant to 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran was in need of regular aid and attendance of another person: 

(1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; 

(2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; 

(3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; 

(4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran was so helpless as to need regular aid and attendance, not that there was a constant need.  38 C.F.R. § 3.352(a) ; see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance). 

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the Veteran had voluntarily taken to bed or that a physician had prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a) . 

As noted in November 2010, the Court remanded the SMC claim on the basis that the Board failed to discuss the effect of the Veteran's service-connected disabilities of the left upper extremity independent of his non-service-connected disabilities, and its relationship to the requirements for SMC.  The Court noted that, while consideration had been given to certain medical evidence, the decision did not fully address the question of whether he was otherwise bedridden, under the SMC guidelines, notwithstanding his capacity to leave his home to report for VA examinations, etc.  The Court noted further that the evidence was not sufficiently developed so as to address whether the Veteran's left arm disability alone would have been sufficient to render him bedridden or require regular aid and attendance of another person.

To that end, the Board remanded the SMC claim in November 2010 so as to provide a VA examination and obtain an opinion as to the Veteran's SMC eligibility.  As noted, the Veteran died prior to that Board remand.  As such, a VA opinion based on the evidence of record was obtained in February 2012.  The examiner indicated that the Veteran was service-connected for several disabilities involving the left upper extremity.  Other diagnoses, which were not service connected, included osteoporosis of the bilateral hands, a compression fracture of the left navicular bone, arthritic and degenerative changes of several joints, degenerative joint disease of the spine, atrophy of the leg muscles, right knee deformity, right-sided hemiparesis, deformity of the left hand and fingers, hypertension, cardiovascular disease, chronic renal failure, gouty nephropathy, anemia, and a pulmonary disorder.  

It was noted that a March 2006 VA examination concluded that the Veteran was unable to feed, dress, bathe, groom, and answer the call of nature on his own.  While the Veteran's service-connected disabilities had a moderate effect on his activities of daily living, his non-service-connected disorders resulted in the need for regular aid and attendance.  The February 2012 VA examiner indicated that the Veteran's cardiovascular disease, anemia, renal failure, and arthritis of the knee and spine rendered him wheelchair-bound.  

As pointed out by the Appellant's representative, however, the examiner failed to discuss the Veteran's limitations caused by his service-connected left arm disabilities.  Such a discussion was specifically required by the Court, and specifically requested by the Board.  As the requested development was not completed, the Board has no choice but to remand the Veteran's claim for an addendum opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Regarding the appellant's claim for entitlement to service connection for the cause of death, her representative argued in April 2014 that the RO issued a statement of the case (SOC) in January 2012 which was not provided to him for review.  The representative was made aware of the existence of the January 2012 SOC following a review of a June 2012 supplemental statement of the case (SSOC) which pertained to the SMC claim.  Per the representative, a copy of the January 2012 SOC was requested, but not provided.  He further maintained that evidence pertinent to her cause of death claim remains outstanding, and that the RO must view this new evidence in the first instance.  It was not clear whether the appellant is currently in receipt of such evidence, or whether that evidence needed to be obtained by VA.

In cases such as these, VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).  Therefore, on remand, the RO shall send medical release forms (VA Form 21-4142) to the appellant, and request that she complete a release form for any private provider who provided treatment to the Veteran applicable to either issue at hand, authorizing VA to request her records of his treatment.  Upon the receipt of any completed release form, arrangements should then be made to obtain any such records from the identified medical provider(s) and associate those records with the Veteran's claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must send medical release forms (VA Form 21-4142) to the appellant, and request that she complete a release form for any private provider who provided treatment to the Veteran for any disorder applicable to this case, authorizing VA to request his records of treatment.  Upon the receipt of any completed release form, arrangements should then be made to obtain those records from the medical provider and associate those records with the VA claims folder.

2.  The RO must send a letter to the appellant requesting that she submit any evidence currently in her possession which pertains to either claim.  

3.  Following the receipt of any additional evidence, if applicable, obtain an addendum opinion from the February 2012 VA examiner if available, or from an additional VA examiner if not, so as to determine the extent to which the Veteran's service-connected disabilities alone affected his ability to function, including to leave his home, and otherwise as they affected his needs under the requirements for attendance by another person.  In this regard, the examiner should discuss the limitations caused by each of the Veteran's service-connected disabilities.

The examiner's assessment should include, but not be limited to, an evaluation of the Veteran's service-connected disabilities in relationship to (i) the inability of the Veteran to dress or undress herself or to keep herself ordinarily clean and presentable; (ii) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; (iii) inability of the Veteran to feed herself through loss of coordination of upper extremities or through extreme weakness; (iv) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to her daily environment.

The examiner should reconcile VA and private medical information now of record, to include prior medical opinions.  

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then, after ensuring compliance with all remand instructions, and any additional development deemed warranted, readjudicate the claims on appeal.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



